Title: Thomas Barclay to the American Commissioners, 10 June 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen
      Mogadore 10th. June 1786
     
     I arrived here after an agreeable Passage of Five days and was very well received by the Governor, & by the People who seem pleased to see Persons from a Country at so great a distance come to compliment their Sovereign; As the Governor had no orders concerning our going forward, I was obliged to send a Courier to Morocco to demand that Permission, and at the same time wrote to Mr. Chiappi of that Place, desiring him to lay my Request before the King, that no greater Guard might be sent here, than would be sufficient to render the road safe & the Journey comfortable. To this Letter an answer was returned the Day before yesterday, that the King desired I might depend on a most gracious Reception, & Yesterday the Governor of Morocco with thirty Soldiers arrived here to conduct us to Court. His Majesty wrote to the Governor of Mogadore to furnish me with every thing I want, & to send me from hence satisfied, and has given orders at two places on the Road that we may be furnished with his own Mules. The Governor of Mogadore was so polite as to request I would return on board the Vessel to give him an Opportunity of receiving us at the Head of his Soldiers, & has since proposed making an Entertainment in the Country, but I declined both Offers on Account of the Parade and of the unavoidable expence that would have attended them. It is in vain to be troubling you at present with any Opinion about the probability of our Success, which indeed I think somewhat uncertain, there are some prejudices to be obviated and one Matter of Moment stands in the way. We have fixed on the Day after tomorrow for our departure and I shall as soon as possible have the pleasure of addressing

you from Morocco. In the mean time I am with the greatest esteem & Respect, / Gentlemen, / Your most obt. humble servt.
     
      Thos Barclay
     
    